Motion for amendment of remittitur denied. Defendant on his appeal to this court urged only that the means used by the People, in proving fingerprints found on an object taken from the burglarized premises were his, was unnecessarily prejudicial. No claim was made that defendant’s rights under the Fifth Amendment of the Constitution of the United States were violated. The only possible Federal constitutional issue alluded to in defendant’s brief in this court suggested a general due process claim in connection with the police officer’s prominent display of his badge while testifying to the taking of defendant’s fingerprints on the trial. [See 17 N Y 2d 556.]